DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a particulate filter comprising: a honeycomb body comprising a plugged porous ceramic honeycomb structure comprising a plurality of intersecting porous walls comprising porous wall surfaces that define a plurality of channels extending from an inlet end to an outlet end of the porous ceramic honeycomb structure, the plurality of channels comprising inlet channels sealed at or near the outlet end and having a surface area, and outlet channels sealed at or near the inlet end and having a surface area, the inlet channels and the outlet channels defining filtration area; wherein one or more of the porous wall surfaces defining the inlet channels comprise a base wall portion and filtration material deposits disposed on and bound to the base wall portion by thermal sintering or fusing to provide a composite microstructure and the composite microstructure having a porosity (ε) as measured by mercury porosimetry, a median pore diameter (D50) as measured by mercury porosimetry, a permeability factor (i) and an Effective Microstructural Factor (EMF) measured, wherein the composite microstructure is characterized by a Normalized Microstructure Filtration Value NMFV = EMF / (ε0.43/D505/3)base wall properties of 2 or larger and a Normalized
Permeability Value NPV = keftective / (ε/D502/66.7)base wall properties of 0.2 or larger, wherein the particulate filter exhibits a change in filtration efficiency of less than 5% after being exposed to a high flow condition of 850 Nm3/h of air for one minute at room temperature, and wherein the change in filtration efficiency is determined by measuring a difference between a number of soot particles that are introduced into the particulate filter and a number of soot particles that exit the particulate filter before and after exposure to the high flow condition, wherein the soot particles have a median particle size of 300 nm a soot particle concentration of 500,000 particles/cm3 in a stream of air flowed through the particulate filter at room temperature and at a velocity of 1.7 m/s as measured by a particle counter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774